EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Bryant Wade on 2/16/22.
The application has been amended as follows:
Claim 9 Line 5 delete “.” and substitute --,
wherein the second fiber is made from Manila hemp.--
Claim 10 Line 7 delete “.” and substitute --,
wherein the second fiber is made from Manila hemp.--
Delete Claims 16, 17
		Claims 9-12, 14, 15 are allowed over the art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 9, none of the prior art of record discloses a paper yarn wherein the first fiber is bagasse, the second fiber is manila hemp, wherein the second fiber has a lignin content less than 2%, in conjunction with the rest of the limitations, as set forth in the independent claim.  The use of bagasse and manila hemp in a paper yarn is known in the art of paper yarn, but the specific lignin content of the manila hemp as claimed in conjunction with the rest of the limitations by the applicant is novel.  Specifically, prior art Aeba discloses a paper yarn with bagasse and manila hemp as recited in the application.  Prior art Joo also discloses lignin content of hemp being 2%.  However, none of the prior art discloses, teaches, or suggests that manila hemp lignin content is 2% in conjunction with the rest of the limitations.  To interchangeably modify a lignin content of 2%, especially after a delignification process 
Regarding Claim 10, none of the prior art of record discloses a paper yarn wherein the first fiber is bagasse, the second fiber is manila hemp, wherein the bagasse has a lignin content greater than or equal to a predetermined threshold and the manila hemp has a lignin content less than said threshold, in conjunction with the rest of the limitations, as set forth in the independent claim.  The use of bagasse and manila hemp in a paper yarn is known in the art of paper yarn, but the specific lignin content of the manila hemp especially relative to that of the bagasse as claimed in conjunction with the rest of the limitations by the applicant is novel.  Specifically, prior art Aeba discloses a paper yarn with bagasse and manila hemp as recited in the application.  Prior art Joo also discloses lignin content of hemp being 2%.  However, none of the prior art discloses, teaches, or suggests a lignin content of manila hemp, let alone being of a value lower than a predetermined threshold relative to bagasse.  To interchangeably modify a lignin content of 2%, especially after a delignification process of Joo being 2% is for hemp and not necessarily for manila hemp, as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case. Although hemp and manila hemp may be known as interchangeable non-wood materials, no teaching has been found to use them interchangeably in a delignification process for paper yarn, let alone then therefore meeting the lignin content relationship as claimed between the bagasse and the manila hemp relative to a threshold.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukuoka et al (USPN 10546696), Pans et al (USPN 11155002), Gifford et al (US Publication 2010/0163018), Mathur et al (USPN 8119385), Kosonen et al (USPN 9574075), Weiner et al (USPN 8043839), directed to bagasse, hemp, and/or manila hemp, but not necessarily their lignin content or in the context of paper yarn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        




/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732